DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/2/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2004/0001611 to Celik et al.


Regarding claim 1. Celik discloses an error modeling method for prediction context of reversible image watermarking (Abstract), comprising following steps: 
S1: scanning an original image (“image pixel groups are scanned in a pre-defined order”, paragraph 104, Fig. 6A, “amples are encoded and decoded in the raster scan order, i.e. left-to-right and top-to-bottom (FIG. 6A)”, paragraph 66) to obtain a current pixel x[i,j] and adjacent pixels surrounding the current pixel (“ local neighborhood of a pixel which consists of its 8-connected neighbors is seen in FIG. 6B”, paragraph 66); 
S2: constructing prediction context according to the current pixel x[i,j] and the adjacent pixels surrounding the current pixel, and establishing a predictor based on omnidirectional context (“Prediction using surrounding pixels will now be considered. A local neighborhood of a pixel which consists of its 8-connected neighbors is seen in FIG. 6B. In this neighborhood, we denote the current (center) pixel (residual) position by O, and neighboring positions by W, NW, N, NE, E, SE, S, and SW. The residual samples are encoded and decoded in the raster scan order, i.e. left-to-right and top-to-bottom (FIG. 6A). This order guarantees that residuals at positions W, NW, N, NE have already been reconstructed when the center residual, r.sub.O, is being decoded. In addition, all quantized pixel values of the image, Q.sub.L(s), are known as side-information. Therefore, at a given position, pixel values s=Q.sub.L(s)+r at positions W, NW, N, NE and quantized pixel values Q.sub.L(s) at positions E, SE, S, SW are known. To simplify the notation, we define a reconstruction function .function.(.), which gives the best known value of a neighboring pixel, exact value if known, or the quantized value plus L/2 (to compensate for the bias in the truncation Q.sub.L(.)) 3 f ( s k ) = { s k if k { W , NW , N , NE } Q L ( s k ) + L 2 otherwise . ( 10 )”, paragraph 66); 
S3: self-adaptively error molding for the prediction context to obtain a self-adaptive error model (Formula 3, “One of the earliest data embedding methods is the LSB (least significant bit) modification. In this well-known method, the LSB of each signal sample is replaced (over-written) by a payload data bit embedding one bit of data per input sample. If additional capacity is required, two or more LSB's may be over-written allowing for a corresponding bits per sample. During extraction, these bits are read in the same scanning order, and payload data is reconstructed. LSB modification is a simple, non-robust embedding technique with a high embedding capacity and small bounded embedding distortion (J=1). A generalization of the LSB embedding method, namely Generalized-LSB Embedding, is employed here. If the host signal is represented by a vector s, the Generalized-LSB embedding and extraction processes can be represented ass.sub.w=Q.sub.L(s)+w, (1)w=s.sub.w-Q.sub.L(s.sub.w)=s.sub.w-Q.sub.L(s), (2)[0030] where s.sub.w represents the signal containing the embedded information, w represents the embedded payload vector of L-ary symbols, i.e. w.sub.i .epsilon. {0, 1, . . . , L-1}, and 1 Q L ( x ) = L x L ( 3 )[0031] is an L-level scalar quantization function, and .left brkt-bot. .right brkt-bot. represents the operation of truncation to the integer part”, paragraphs 29-31; “FIGS. 5A and 5B show a block diagram of the proposed algorithm. In the embedding phase of FIG. 5A, the host signal s is quantized in step 502, and the residual r is obtained in step 504 (Eqn. 7). The residual is then compressed in step 506 in order to create capacity for the payload data h. The compressed residual and the payload data are concatenated in step 508 and embedded in step 509 into the host signal via G-LSB modification. In particular, the resulting bit-stream is converted to L-ary symbols w and added to the quantized host to form the watermarked signal s.sub.w (Eqn. 1). Note that the compression block uses the rest of the host signal, Q.sub.L (s), as side-information, in order to facilitate better compression and higher capacity”, paragraph 52); and 
S4: feeding output data from the self-adaptive error model back to the predictor to update and correct the prediction context, so as to correct a prediction value of the current pixel x[i,j] (“Since this predictor is often biased, resulting in a non-zero mean for the prediction error, s.sub.O-.sub.O, we refine this prediction and remove its bias using a feed-back loop, on a per-context basis”, paragraph 68).Regarding claim 2. . Celik discloses wherein, in the step S2, the predictor based on omnidirectional context is established, the formula for the predictor being: x [ i , j ] = x n + x w + x e + x s 4 = x [ i - 1 , j ] + x [ i , j , - 1 ] + x [ i , j + 1 ] + x [ i + 1 , j ] 4 ##EQU00005## where, {circumflex over (x)}[i, j] is the prediction value of the pixel x[i,j], (“Prediction using surrounding pixels will now be considered. A local neighborhood of a pixel which consists of its 8-connected neighbors is seen in FIG. 6B. In this neighborhood, we denote the current (center) pixel (residual) position by O, and neighboring positions by W, NW, N, NE, E, SE, S, and SW. The residual samples are encoded and decoded in the raster scan order, i.e. left-to-right and top-to-bottom (FIG. 6A). This order guarantees that residuals at positions W, NW, N, NE have already been reconstructed when the center residual, r.sub.O, is being decoded. In addition, all quantized pixel values of the image, Q.sub.L(s), are known as side-information. Therefore, at a given position, pixel values s=Q.sub.L(s)+r at positions W, NW, N, NE and quantized pixel values Q.sub.L(s) at positions E, SE, S, SW are known. To simplify the notation, we define a reconstruction function .function.(.), which gives the best known value of a neighboring pixel, exact value if known, or the quantized value plus L/2 (to compensate for the bias in the truncation Q.sub.L(.)) 3 f ( s k ) = { s k if k { W , NW , N , NE } Q L ( s k ) + L 2 otherwise”, paragraph 66).Regarding claim 3. . Celik discloses wherein self-adaptively error molding the prediction context in the step S3 comprises following steps: 
S31: dividing the original image into four sub-images, the original image being I={x[i, j]|1.ltoreq.i.ltoreq.H,1.ltoreq.j.ltoreq.W}, where H and W are the height and width of the original image, the four sub-images being: U.sub.1={u.sub.1[i,j]=x[2i,2j] 
S32: quantifying the value of the prediction context; 
S33: calculating, by the quantified prediction context, a prediction error of pixels in the four sub-images, the prediction error being obtained by: e[i,j]=u[i,j]-u[i,j] where, u[i,j] is the pixel in the sub-image, u[i, j] is the prediction value of the pixel in the sub-image, and e[i,j] is the prediction error of the pixel in the sub-image; and 
S34: establishing a self-adaptive error model according to the prediction error (“Prediction using surrounding pixels will now be considered. A local neighborhood of a pixel which consists of its 8-connected neighbors is seen in FIG. 6B. In this neighborhood, we denote the current (center) pixel (residual) position by O, and neighboring positions by W, NW, N, NE, E, SE, S, and SW. The residual samples are encoded and decoded in the raster scan order, i.e. left-to-right and top-to-bottom (FIG. 6A). This order guarantees that residuals at positions W, NW, N, NE have already been reconstructed when the center residual, r.sub.O, is being decoded. In addition, all quantized pixel values of the image, Q.sub.L(s), are known as side-information. Therefore, at a given position, pixel values s=Q.sub.L(s)+r at positions W, NW, N, NE and quantized pixel values Q.sub.L(s) at positions E, SE, S, SW are known. To simplify the notation, we define a reconstruction function .function.(.), which gives the best known value of a neighboring pixel, exact value if known, or the quantized value plus L/2 (to compensate for the bias in the truncation Q.sub.L(.)) 3 f ( s k ) = { s k if k { W , NW , N , NE } Q L ( s k ) + L 2 otherwise”, paragraph 66).Regarding claim 4. . Celik discloses wherein the height H' and the width W' of the sub-image U.sub.1, the sub-image U.sub.2, the sub-image U.sub.3 and the sub-image U.sub.4 satisfy the following condition, respectively: H'=.left brkt-bot.(H-2)/2.right brkt-bot. W'=.left brkt-bot.(w-2)/2.right brkt-bot (“Prediction using surrounding pixels will now be considered. A local neighborhood of a pixel which consists of its 8-connected neighbors is seen in FIG. 6B. In this neighborhood, we denote the current (center) pixel (residual) position by O, and neighboring positions by W, NW, N, NE, E, SE, S, and SW. The residual samples are encoded and decoded in the raster scan order, i.e. left-to-right and top-to-bottom (FIG. 6A). This order guarantees that residuals at positions W, NW, N, NE have already been reconstructed when the center residual, r.sub.O, is being decoded. In addition, all quantized pixel values of the image, Q.sub.L(s), are known as side-information. Therefore, at a given position, pixel values s=Q.sub.L(s)+r at positions W, NW, N, NE and quantized pixel values Q.sub.L(s) at positions E, SE, S, SW are known. To simplify the notation, we define a reconstruction function .function.(.), which gives the best known value of a neighboring pixel, exact value if known, or the quantized value plus L/2 (to compensate for the bias in the truncation Q.sub.L(.)) 3 f ( s k ) = { s k if k { W , NW , N , NE } Q L ( s k ) + L 2 otherwise”, paragraph 66).
Regarding claim 8. Claim 8 is rejected for the same reasons and rational as provided for claim 3 above. Regarding claim 9. Claim 9 is rejected for the same reasons and rational as provided for claim 4 above.

Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 6,282,299 to Tewfik et al discloses a method and apparatus for the watermarking of video data is disclosed. In one embodiment, discrete objects are extracted from the video host data. Each is assigned and embedded with a .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/           Primary Examiner, Art Unit 2672